Matter of Mandile v Deshotel (2017 NY Slip Op 04973)





Matter of Mandile v Deshotel


2017 NY Slip Op 04973


Decided on June 16, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


688 CAF 16-00384

[*1]IN THE MATTER OF MARK A. MANDILE, PETITIONER-RESPONDENT,
vKATRINA . DESHOTEL, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


PRO BONO APPEALS PROGRAM, ALBANY, HANCOCK ESTABROOK, LLP, SYRACUSE (JAMES P. YOUNGS OF COUNSEL), FOR RESPONDENT-APPELLANT.
TERRENCE C. BROWN-STEINER, EAST ROCHESTER, FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered February 24, 2016 in a proceeding pursuant to Family Court Act article 4. The order denied respondent's objections to an order of the Support Magistrate. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Deshotel v Mandile ([appeal No. 1] ___ AD3d ___ [June 16, 2017]).
Entered: June 16, 2017
Frances E. Cafarell
Clerk of the Court